DETAILED ACTION
This office action is in response to the RCE filed 8/25/2021 in which Claims 1, 2, 4, 7, 11 are pending and Claims 8 and 9 are canceled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
Response to Arguments
3.	Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. Applicant argues that Visweswara does not disclose the piezoelectric material elements have different areas, different lengths or different widths. Examiner disagrees and points to Visweswara’s teaching that due to movement of the user 5 wearing the device 10 the piezoelectric strips 30, 35 will bend relative to their rest position which is illustrated with line 31. Both piezoelectric strips 30, 35 generate a voltage due to the bending and the generated voltage is coupled to the (at least one) electronic component 41 that is mounted on the PCB; Each of the bendable piezoelectric rectangular strips [piezoelectric material elements] in the embodiments shown in FIGS. 4a, 4b, 5a and 5b may for example be made of PVDF, have a length in .
4.	Applicant’s arguments, see pages 8-11, filed 8/25/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmid et al.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication 202198829 (relied upon English Translation) to Miao in view of U.S. Patent Publication 2016/0275771 to Visweswara et al (“Visweswara”) in further view of U.S. Patent 9,833,385 to Schmid et al (“Schmid”) and in further view of U.S. Patent Publication 2014/0097938 to Heinz et al (“Heinz").
Regarding Claim 1, Miao teaches a smart device, comprising: a non-electrical component, comprising a containing structure configured to contain one to a plurality of medicines (pg. 2, 3rd para; Fig. 1: 8, 11, 12; a pressure sensor safety kit includes a computer processor and a display screen; safety kit includes a tablet box 8 [non-electrical component] where Figure 1 illustrates a pressure ; the containing structure further comprises a plurality of containing grooves (pg. 2, 3rd para; Fig. 1: 8, 11, 12; Fig. 1 illustrates a pressure sensor 3 mounted below each cavity 11 that contains a tablet 12 which is analogous to the claimed containing structures used to remove tablets 12 [medicines] from the upper portion of each cavity 11 [containing groove]; safety kit includes a tablet box 8 where Figure 1 illustrates a pressure sensor 3 mounted below each cavity 11 that contains a tablet 12), and the containing grooves are respectively configured to contain at least one of the medicines (pg. 2, 3rd para; Fig. 1: 8, 11, 12; upper portion of each cavity 11 [containing groove] contains a tablet 12), and 
an electrical component, disposed on the non-electrical component (pg. 2, 3rd para; Fig. 1: 3, 11, 12; pressure sensor 3 [electrical component] is installed below the square cylinder tablets 12; safety kit includes a tablet box 8 [non-electrical component] where Figure 1 illustrates a pressure sensor 3 mounted below each cavity 11 that contains a tablet 12), and comprising a plurality of triggering structures (pg. 2: 1st para, 3rd para; Fig. 1: 3; pressure sensors 3 attached to the lower part of the cavities 11, collectively construed as the triggering structure, detects pressure changes when a tablet is removed from the tablet box), 
Miao further teaches wherein the plurality of triggering structures are configured to generate triggering signals to trigger the display apparatus to display medicine administration information (pg. 2: 1st para, 3rd para, 10th para; th para; Fig. 1: 3, 11, 17; pressure changes sensed within the cavity 11 by the pressure sensor 3, collectively construed as the triggering structure, are converted to electrical signals and the information about when and where a certain tablet was removed may be transmitted to a computer processor 15. Computer processor 15 will display the processed information, such as monitoring the number of tables taken out of the tablet box and location of the holes where tablets have been removed, on a display screen 17).
Miao teaches the plurality of triggering structures respectively comprise a piezoelectric material elements (pg. 2, 4th para; pressure sensors 3 within each cavity 11 have a piezoelectric sensor, collectively construed as the triggering structures), the piezoelectric material elements are respectively disposed on the plurality of containing grooves (pg. 2, 4th para; pressure sensors 3 within each cavity 11 have a piezoelectric sensor), 
Miao teaches a controller, disposed on the containing structure, and configured to receive the triggering signals, so as to control the display apparatus to display the medicine administration information (pg. 2: 1st para, 3rd para, 10th para; pg. 3: 4th para; Fig. 1: 3, 11, 17; pressure changes sensed within the cavity 11 [containing structure] by the pressure sensor 3, collectively construed as the triggering structure, are converted to electrical signals [triggering signal] and the information about when and where a certain tablet was removed may be transmitted to a computer processor 15); 
Although, Miao teaches wherein the piezoelectric material elements are configured to be deformed by receiving external forces to generate the triggering signals (pg. 2: 1st para, 3rd para, 10th para; Fig. 1: 3, 11, 17; pressure sensor 3 [piezoelectric material element] attached to the lower part of the cavity 11, collectively construed as the triggering structure, detects pressure changes when a tablet is removed from the tablet box; cavity 11 is deformed or ruptured when a tablet is removed and the pressure sensor 3 located underneath the tablet 12 detects the external force of the pressure change and converts it into an electrical signal [triggering signal]), but does not expressly generate the triggering signals with different voltage values or different current values and the piezoelectric material elements have different areas, different lengths or different widths. However, Visweswara teaches a printed circuit board (PCB) is electrically and mechanically coupled to the piezoelectric sensor 30. A gravity force acts on the piezoelectric sensor in one direction different from a first direction, i.e. bending/twisting, thereby changing the shape [structure characteristic] of the piezoelectric sensor which in response generates a voltage [electrical characteristic] for a wake-up signal for an electrical component. The generated voltage by the piezoelectric sensor may be low or high corresponding to the type of force/movement applied as the movement energy of the user is transduced by the piezoelectric sensor to an electrical energy which is used by the electrical component of the PCB. Due to movement of the user 5 wearing the device 10 the piezoelectric strips 30, 35 will bend relative to their rest position which is illustrated with line 31. Both piezoelectric strips 30, 35 generate a voltage due to the bending and the generated voltage is coupled to the (at least one) electronic component 41 that is mounted on the PCB; Each of the bendable piezoelectric . 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s tablet box with Visweswara’s PCB coupled to a piezoelectric sensor to teach generating the triggering signals with different voltage values or different current values and the piezoelectric material elements have different areas, different lengths or different widths. The suggestion/motivation would have been in order to generate voltage based on a change in mechanical strain of the piezoelectric sensor (¶ 0030).
Miao and Visweswara do not expressly disclose when an user takes the at least one of the medicines from one of the plurality of containing grooves, the controller is configured to obtain a position of the one of the plurality of containing grooves according to a look-up table, the look-up table records a relationship between the different voltage values or the different current values of the triggering signals and different positions of the plurality of containing grooves.
Schmid teaches when an user takes the at least one of the medicines from one of the plurality of containing grooves (Col. 2, lines 45-54, device detects the removal of drugs from a drug blister pack, see Abstract; detecting the removal of medicaments from a drug blister pack, comprising a main body for accommodating the drug blister pack with a base area… provision is advantageously made for the main body to have holes in the region of the pockets of the blister pack, said holes being embodied for the passage of the medicaments situated in the pockets of the blister pack, wherein each hole is arranged in the region of one of the pockets in each case),
the controller is configured to obtain a position of the one of the plurality of containing grooves according to a look-up table, the look-up table records a relationship between the different voltage values or the different current values of the triggering signals and different positions of the plurality of containing grooves (Col. 6, lines 52-56, Fig. 5, ten groups 19a . . . 19j of transmission coils 13a . . . 13j and reception coils 14a . . . 14j, 15a . . . 15j assigned to one another. Each group 19a . . . 19j determines the opening of in each case one of the pockets 21 of the blister pack 2; Col. 8, lines 19-21, 29-39, 57-63, a detector unit 16, by means of which the removal of a multiplicity of medicaments 23 can be detected from pockets [containing grooves] in the same drug blister pack 2…the multiplexer 161 has two common outputs 164, 165, which are respectively assigned to one of the voltage measuring devices 166, 167. The results of the A, VB at the two reception coils 14, 15 is plotted against time, wherein the foil 22 of the blister pack 2 is ripped open in the region of the reception coils 14, 15 or of the hole 12 at a time tR; Examiner construes that a look-up table would be reasonably construed as Schmid discloses determining a voltage difference between reception coils assigned to respective pockets of the blister pack and would effectively illustrate a relationship, e.g. lookup table, between the location of the pocket where the medicaments were removed and the voltage difference of the respective coils housed in the pocket);
Miao, Visweswara and Schmid do not expressly disclose an e-paper display apparatus.
.
Before the effective filing date of the invention, it would have been obvious one of ordinary skill in the art to modify to modify Miao, Visweswara and Schmid with Heinz to use an e-paper display apparatus. The suggestion/motivation would have been in order to indicate an event relative to a medicament dose (¶ 0025).
Regarding Claim 7, Miao, Visweswara, Schmid and Heinz teach each of the limitations of Claim 1, upon which Claim 7 depends.  Miao further teaches wherein the electrical component further comprises: a power storage device, electrically connected to the controller, and configured to provide power required by the controller (pg. 2: 11th para; lithium-ion battery 13 [power storage device] connected to the pressure sensor 3 [controller] through conductive wire 7). 
7.	Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication 202198829 (relied upon English Translation) to Miao in view of U.S. Patent Publication 2016/0275771 to Visweswara et al (“Visweswara”) in further view of U.S. Patent 9,833,385 to Schmid et al (“Schmid”) in further view of U.S. Patent Publication 2014/0097938 to Heinz et al (“Heinz") and in further view of U.S. Patent Publication 2013/0285681 to Wilson et al (“Wilson”).
Regarding Claim 2, Miao, Visweswara, Schmid and Heinz teach each of the limitations of Claim 1, upon which Claim 2 depends. Miao teaches wherein the containing structure further comprises a carrying substrate, and the containing grooves are disposed on the carrying substrate (pg. 2, 3rd para; Fig. 1: 8, 11, 12, Fig. 1 illustrates a pressure sensor 3 mounted below each cavity 11  the carrying substrate is configured to carry the electrical component (Abstract, ¶ 0005, 0108; Fig. 1: 12, 14, 16, 20; third layer comprises a reusable electronic sensor monitoring tag connected to a conductive grid printed on a substrate).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Miao, Visweswara, Schmid and Heinz  with Wilson to disclose a carrying substrate is configured to carry the electrical component. The suggestion/motivation would have been in order to create a medication monitoring device (¶ 0012).
Regarding Claim 4, Miao, Visweswara, Schmid and Heinz teach each of the limitations of Claim 1, upon which Claim 4 depends. Miao teaches the non-electrical component further comprises a box housing, the containing structure is configured to be disposed in the box housing (pg. 2, 3rd para; Fig. 1: 8, 11; safety kit includes a tablet box 8, e.g. non-electrical component comprising box housing, where Figure 1 illustrates a pressure sensor 3 mounted below each cavity 11 that contains a tablet 12 which is analogous to the claimed containing structures used to remove tablets 12 [medicines]). Heinz teaches a display created using e-paper . Miao, Visweswara, Schmid and Heinz fail to teach a display apparatus disposed on one of the carrying substrate and the box housing. Wilson teaches wherein the display apparatus is disposed on one of the carrying substrate and the box housing (¶ 0108, 0111; a medication blister card 12 underneath with each blister aligned with a cutout 20 in the cover 10 or top layer. The third layer comprises a reusable electronic sensor monitoring tag 14 connected to a conductive grid 16 printed on thin Mylar, plastic or similar substrate. If an OLED display 40 is provided, the cover 10 [carrying substrate] will have a window 24 to view the display).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Miao, Visweswara, Schmid and Heinz  with Wilson to dispose a display apparatus on the carrying substrate. The suggestion/motivation would have been in order to create a medication monitoring device (¶ 0012).
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication 202198829 (relied upon English Translation) to Miao in view of U.S. Patent Publication 2016/0275771 to Visweswara et al (“Visweswara”) in further view of U.S. Patent 9,833,385 to Schmid et al (“Schmid”) in further view of U.S. Patent Publication 2014/0097938 to Heinz et al (“Heinz") and in further view of U.S. Patent Publication 2015/0228178 to Harris et al (“Harris”).
Regarding Claim 11, Miao, Visweswara, Schmid and Heinz teach each of the limitations of Claim 1, upon which Claim 11 depends. Miao, Visweswara, wherein the conductive material elements are first connected in series and are then coupled to the controller in a parallel manner (a remote unit-dose monitoring system 10 including a five-by-five dosage blister package 20 and a monitoring device 30. As shown, the blister package 20 includes various doses 60. To monitor the doses 60, a matrix 25 is provided that communicates via a simplified connector 40 with the monitoring device 30, see ¶ 0038; The row leads 72 may be electrically insulated from the column leads 74 by applying the conductive leads 70 to opposite sides of a single sheet of non-conductive substrate 100 or to separate sheets of substrate 100 that are assembled to form a single substrate 100, see ¶ 0041), wherein the controller detects whether signal transmission paths coupled to the conductive material elements are in an open circuit state (In order to form a conductive circuit to monitor each dose 60, the column leads 74 and row leads 72 are electrically connected to the conductive zones 90 by stems 80, see ¶ 0045; When a dose 60 is removed from the compartments 29 by pushing the medicament 26 through the substrate 100, the continuous conductive path may be broken…removal of a dose 60 may physically remove one of the conductive zones 90 from the matrix 25 by way of engineered failure points surrounding the conductive zone 90. Still, the removal of the conductive zone 90 may disrupt a single conductive path while leaving all 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao, Visweswara, Schmid and Heinz with Harris to teach wherein the conductive material elements are first connected in series and are then coupled to the controller in a parallel manner, wherein the controller detects whether signal transmission paths coupled to the conductive material elements are in an open circuit state. The suggestion/motivation would have been in order to allow a large number of doses to be monitored (see ¶ 0047).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0109510	Gerlt et al.
US 2007/0246396	Brollier 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694